Van Brunt, P. J.
This is the second time that this action has been before this court upon appeal. It has been to the court of appeals, where it was held upon the same state of facts established by the evidence in this case that the plaintiffs were entitled to go to the jury upon the question of their right to recover. The record contains no valid exception, and no order denying a motion for a new trial, and no appeal from such an order. There is consequently nothing for this court to review, and the judgment appealed from must be affirmed, with costs. All concur.